DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on February 3, 2022 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Invention II and Species B (figures 7A-8E) in the reply filed on September 29, 2021 is acknowledged. 
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2021. 

Claim Rejections - 35 USC § 112
Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation “wherein the spray device is configured such that a water flow path through said spray head section maintains a consistent discharge orientation from an end face of said head section despite rotation of said head section relative to said base section” in lines 11-13.  The claim also recites, in lines 5-8, “when said head section is rotated a predetermined extent relative to said base section, said spray device is moved between a substantially linear position of said head section with respect to said base section to an angular position of said head section with respect to said base section.  It is uncertain how the head section is moved from a linear position to an angular position respect to the base section, and yet, the head section maintains a consistent discharge orientation.  A linear position to an angular position is not a consistent discharge orientation of the head section.  The orientation of the water flow path does not maintain a consistent discharge orientation.  See figures 6B, 7B, 8B, 9A-9H, 10A and 10B.  The claim appears to contradict itself. 
Claim 4 recites the limitation "the plurality of selectable spray discharge port" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “wherein the diverter member is configured to divert the water flow path to a radially stepped water flow path that is radially stepped from a center axis through said base section towards said head section.”  Parent claim 3 limits the “water flow path” to be “a water flow path through said head section.”  Therefore, the water flow path is in the head section.  The water flow path through the head section is same in both the substantially linear position and in the angular position.  It is uncertain how the diverter member 2 diverts/changes the water flow path to a radially stepped water flow path when the water flow path and the radially stepped water flow path are the same flow path.
In claim 6, the recitation “a radially stepped water flow path” appears to be a double inclusion of the “water flow path” because they are one and the same.  Applicant’s device does not have a “water flow path” and a “radially stepped water flow path.”

Claim Rejections - 35 USC § 102
Claim(s) 3-7 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (6,508,415). 
Wang discloses an angularly adjustable spray device comprising:
a base section 10;
a head section 20;
a front face 12;
a substantially linear position (figure 3);
an angular position (figure 2);
a rotatable turret 26;
a plurality of selectable spray discharge ports 260;
a water flow path (flow path in nozzle 22);
an end face 220 (the discharge orientation from the bottom surface 220 into the nozzle 22 remains consistent despite the orientation of the head section 20 relative to the base section 10 because the orientation of the bottom surface 220 relative to the base section 10 remains the same despite the orientation of the head section 20 relative to the base section 10);
alternatively, an end face (front face of cap 26) (the discharge orientation/position of the discharge relative to the nozzle assembly 20 is consistent despite the rotation of the head section relative to the base section);

a cap portion (upstream portion of nozzle 22) includes two channels 224 each separately aligned with said radially stepped water flow path (flow path in nozzle 22) depending on the rotation position of said head section (orientation of openings 224 is changed depending on the rotation of the nozzle 22, i.e., by 180 degrees).

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.  
Regarding the indefiniteness rejection of claim 1’s consistent discharge orientation, Applicant argues the discussion on page 8, lines 15-21 of the specification.  Page 8, lines 15-21, pertains to the positional location of discharge from the end face of the nozzle head being maintained despite the change in angular orientation of the nozzle containing member.  Claim 3 is directed to a consistent discharge orientation, i.e., the orientation of the discharge.  Position/location of the discharge is not the same as the orientation of the discharge.

    PNG
    media_image1.png
    287
    545
    media_image1.png
    Greyscale

In the left figure above, the orientation of the discharge is a horizontal discharge.  In the right figure above, the orientation of the discharge is a downward discharge at approximately 45 degrees below the horizontal.  The orientation of the discharge is changed.
Applicant argues that Wang does not disclose “wherein said spray device is configured such that a water flow path through said head section maintains a consistent discharge orientation from an end face of said head section despite rotation of said head section relative to said base section.  Wang discloses an end face (front face of cap 26) where the discharge orientation/position of the discharge relative to the nozzle assembly 20 is consistent despite the rotation of the head section relative to the base section.
Applicant argues that screw tube 122 is not a diverter member as recited in the claimed invention.  Wand discloses a diverter member 122 (screw tube 122 diverts the water flow path into an annular shaped flow path and directs the water into inlets 224 that is a radially stepped water flow path this is radially stepped from a center axis, longitudinal axis of screw hole 223, through the base section towards the head section).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK